DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/24/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Calcagni on 05/23/2022.
The application has been amended as follows: Claim 1 is amended to recite: A network service and transformer safety protector comprising:
A)	a set of three low voltage
B)	an insulated mechanical linkage that interconnects the three low voltage
C)	a supervisory system comprising a supervisory controller and corresponding sensors within the network service and transformer safety protector and associated transformer; 
	wherein the network service and transformer safety protector is configured to:
	i)	open the circuit for loss of power to the transformer or faults, either in the transformer or a primary feeder/primary switch serving the transformer, 
ii) 	automatically open the circuit whenever power flows from the secondary network through the transformer to the primary cable
iii) 	close the circuit whenever conditions are such that power is required to flow from the transformer to supply the secondary network;
wherein the vacuum interrupters are each connected to an electromagnetic actuator coil; 
wherein the electromagnetic actuator coil comprises a bi-stable permanent magnet and an armature configured to hold the actuator in an ‘open’ or ‘closed’ position when the electromagnetic actuator coil is energized.
Claims 2 and 3 are cancelled.
Claim 4 is amended to recite: A network transformer tank system comprising:
A)	
B)	a network transformer tank system comprising a sealed transformer tank and one or more heat exchangers; and
C)	a network service and transformer safety protector on the secondary side of the network transformer tank system, wherein the network service and transformer safety protector is positioned between the network transformer and a secondary network distribution system, wherein the network service and transformer safety protector is configured to:
i)	open the circuit for loss of power to the transformer or faults, either in the transformer or the primary feeder/primary switch serving the transformer, 
ii) 	automatically open the circuit whenever power flows from 
	iii) 	close the circuit whenever conditions are such that power is required to flow from the transformer to supply the secondary network;
wherein both the primary switch and the network service and transformer safety protector comprise vacuum interrupters, and 
wherein the primary switch and the network service and transformer safety protector each are capable of isolating the transformer from a network;
wherein the vacuum interrupters are each connected to an electromagnetic actuator coil; 
wherein the electromagnetic actuator coil comprises a bi-stable permanent magnet and an armature configured to hold the actuator in an ‘open’ or ‘closed’ position when the electromagnetic actuator coil is energized.Claim 11 is amended to recite: The network service and transformer safety protector according to claim 1, wherein the low voltage
Claim 12 is amended to recite: The network service and transformer safety protector according to claim 11, wherein power is conveyed from the transformer to the secondary network when the first and second contacts of the low voltage. 
Election/Restrictions
Claims 1-3 and 5-14 are allowable. Claim 4, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 02/01/2022, is hereby withdrawn and claim 4 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-14 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1 or 4, especially wherein the vacuum interrupters are each connected to an electromagnetic actuator coil; wherein the electromagnetic actuator coil comprises a bi-stable permanent magnet and an armature configured to hold the actuator in an ‘open’ or ‘closed’ position when the electromagnetic actuator coil is energized. The closest prior art references of record are Faulkner et al. U.S. Patent No. 8,068,320 (hereinafter “Faulkner”), Wang Chinese Patent Document CN 101127281 A (hereinafter “Wang”), Marchand et al. U.S. Patent No. 6,362,445 (hereinafter “Marchand”), Kikukawa et al. U.S. Patent Application 2008/0067152 (hereinafter “Kikukawa”), Moffat et al. U.S. Patent No. 6,504,693 (hereinafter “Moffat”), and Kojovic et al. U.S. Patent No. 6,810,069 (hereinafter “Kojovic”). Regarding claim 1, Faulkner teaches a network service and transformer safety protector (i.e. network protector 118 and circuit breaker 128)(fig.6) comprising: A) a set of three low voltage vacuum interrupters (refer to circuit breaker 128)(fig.5); wherein the network service and transformer safety protector is configured to: i) open the circuit for loss of power to the transformer or faults, either in the transformer or a primary feeder/primary switch serving the transformer (refer to col. 1 lines 24-49), ii) automatically open the circuit whenever power flows from the secondary network through the transformer to the primary cable (refer to col. 1 lines 24-49), and iii) close the circuit whenever conditions are such that power is required to flow from the transformer to supply the secondary network (refer to col. 1 lines 24-49), however, Faulkner does not teach B) an insulated mechanical linkage that interconnects the three low voltageprotector and associated transformer; wherein the vacuum interrupters are each connected to an electromagnetic actuator coil; wherein the electromagnetic actuator coil comprises a bi-stable permanent magnet and an armature configured to hold the actuator in an ‘open’ or ‘closed’ position when the electromagnetic actuator coil is energized. However Wang teaches an mechanical linkage (i.e. rotating shaft 7)(fig.1) that interconnects the three low voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839